Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group II, reading on claims 8-14, and species as specified in the reply filed on 2/15/2021 is acknowledged.  The traversal is on the ground(s) that that the search would not place an undue burden on the Examiner; the search and examination strategy for examining the species would necessarily overlap in scope for each species; appropriate explanation of separation classification, separate status in the art, or different field of search has not been provided for the species.  This is not found persuasive because the species are mutually exclusive and the Examiner is not required to provide separate classifications for species.  The mutually exclusive species would necessarily involve different fields of search for each chemical identity as they are distinct compounds.  The search and examination for each species would not necessarily overlap in scope as each species is a distinct compound.  There is undue burden on the Examiner to search each individual species. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-7 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/15/2021.

Claim Objections
Claims 8 and 11 are objected to because of the following informalities:  
. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 10, the limitation “wherein one the modes is … thereof” renders the claim indefinite.  It is not clear if this mode is in addition to the “ionic” mode previously claimed in claim 8.  
In regard to claim 13, the limitation “R1 is selected from…R2 through R6 are independently selected from hydrogen;…, or combinations thereof” renders the claim indefinite.  The use of semicolons and commons creates ambiguity in the list.  The Examiner suggests using one type of separator. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-11 and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2014/0273158 by Ragheb (Ragheb).
In regard to claim 8, Ragheb teaches a multi-modal ion exchange membrane (abstract; [0005]-[0008]; [0087]).  Ragheb teaches a porous membrane substrate (abstract; [0005]-[0008], support member comprising a plurality of pores; [0087]).  Ragheb teaches a plurality of polymers grafted at a surface of the substrate (abstract; [0005]-[0008], polymer derived from monomer).  Ragheb teaches a plurality of ligands bonded to each of the polymers (abstract; [0005]-[0008], cross-linker).  Ragheb teaches each ligand includes multiple modes of sorptive functionality at least one of the modes being ionic (abstract; [0005]-[0008]; [0087]). 
claim 9, Ragheb teaches the ionic mode is cationic ([0087]). 
In regard to claim 10, Ragheb teaches one of the modes is hydrophilic ([0345]; [0351] hydrophilic). 
In regard to claim 11, Ragheb teaches the porous membrane substrate comprises interconnected pores ([0094]; [0092]).  Ragheb teaches the pores have an absolute pore size of about 0.1 micrometers or greater ([0094]; [0092]). 
In regard to claim 13, regarding limitations recited, which are directed to method of making said multi-modal ion exchange membrane (e.g. “the ligand being the reaction product of a compound … alkoxy”) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same or obvious as the product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.).  See MPEP 2113 and 2114.  Therefore, since the multi-modal ion exchange membrane as recited in claims is the same as the multi-modal ion exchange membrane disclosed by the prior art, as set forth above, the claim is unpatentable.  In re Marosi, 710 F2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims xx are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0273158 by Ragheb (Ragheb), as noted above.
In regard to claim 12, Ragheb teaches the limitations as noted above.  Ragheb does not teach the specific monomers as claimed.  Ragheb teaches in an alternative embodiment that 
It would be readily apparent to one of ordinary skill in the art to incorporate a acrylate monomer from the embodiment in paragraph [0080] in place of the acrylamide monomer in paragraph [0009] because they are both known alternative types of monomers for multi-modal ion exchange membranes.  See also Boston Scientific v. Cordis, 89 USPQ.2d 1704, 1712 (Fed. Cir. 2009).  Combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness.
In regard to claim 14, Ragheb teaches the limitations as noted above.  Ragheb does not explicitly teach the membrane incorporates the ligands at a ligand density of from about 50 to 1000 µM/ml. 
Ragheb teaches the concentration of ligand is increased to sufficient concentration ([0114]).  Ragheb teaches that rate of polymerization and pore size depend on ligand density ([0114]).  
As the rate of polymerization and pore size are variables that can be modified, among others, by adjusting said ligand density, the precise ligand density would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed ligand density cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the ligand density in the ion exchange membrane of Ragheb to obtain the desired balance between the pore size and rate of In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA M PEO whose telephone number is (571)272-9958.  The examiner can normally be reached on 9 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.